Citation Nr: 1634054	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  11-27 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a liver disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1971 to May 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.  

The issue of service connection for a liver disorder pursuant to 38 C.F.R. § 3.310 has been raised by the record in the Veteran's July 2011 hearing testimony.  Specifically, the Veteran has alleged that as a result of the medication he was prescribed for his service-connected spinal disorder, he developed a liver disability.  While the Veteran has initiated and perfected an appeal of his compensation claim pursuant to 38 U.S.C.A. § 1151, because he has alleged a liver disorder is due to or results from treatment of a service-connected disability, an informal service connection claim under 38 C.F.R. § 3.310 also arises.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks compensation pursuant to 38 U.S.C.A. § 1151 for a liver disorder, claimed as lesions or cysts of the liver.  The Veteran has been granted service connection for spondylolisthesis of the lumbosacral spine, major depressive disorder, hemorrhoids, a scar of the left wrist, ureterolithiasis, tinea versicolor, and erectile dysfunction.  He contends that the pain medications prescribed for his lumbosacral spine disability have resulted in lesions, cysts, and/or other abnormalities of the liver.  He has specifically contended that his pain medication was "overprescribed", resulting in liver damage.  In support of his claim, the Veteran has submitted VA treatment records, including the results of a December 2008 abdominal MRI, which shows multiple cystic lesions of the liver.  Additionally, a September 2008 CT scan of the abdomen included a finding that the liver was "abnormal," with decreased density and a liver mass.  He has also submitted internet articles discussing adverse side effects when methadone is prescribed in combination with other medications.  

Pursuant to 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability was service connected.  A disability is a qualifying additional disability under § 1151 if it was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the VA, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (a).  

To determine whether additional disability exists within the meaning of 38 U.S.C.A. § § 1151, the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b).  

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability. Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).  

Finally, the determination of whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

Here, the Board does not have sufficient medical evidence upon which it can base its determination as to whether the Veteran's liver symptoms constitute an additional disability for the purposes of 38 U.S.C.A. § § 1151.  Furthermore, there is no medical opinion of record as to the issue of whether in the course of treatment of the Veteran's spondylolisthesis (i) VA either failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  Moreover, there is no medical opinion of record as to whether a reasonable health care provider would have foreseen the Veteran's development of a liver disorder as a result of his use of pain medication. 

Accordingly, a VA medical review is necessary to provide an opinion as to whether the Veteran's development of cystic lesions of the liver constitutes an additional disability under 38 U.S.C.A. § 1151, and, if so, whether in furnishing that course of treatment VA either failed to exercise the degree of care that would be expected of a reasonable health care provider.

Additionally, the Board notes that the Veteran's VA treatment records were last requested and associated with the claims file in November 2010, over five years ago.  During the course of this remand, the AOJ must request and associate with the claims file any additional VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records not already obtained from the VA Medical Center in Charleston, South Carolina, as well as any other VA facilities at which the Veteran has received treatment since November 2010.  If no such records are available, that fact must be noted for the record.  

2.  Forward the claims file to an appropriate medical expert for an etiological opinion regarding the Veteran's reported liver disorder.  If the medical expert thinks a VA examination is necessary, the Veteran should be scheduled for one.  The reviewer should address the following:

(a)  Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran has any disability of the liver either caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by medications, including pain medications, prescribed by VA personnel for the treatment of service-connected disabilities.  

(b)  If the medical professional finds that it is at least as likely as not that there is a disability involving the liver as a result of prescribed medication, whether it is at least as likely as not (i.e. 50 percent or greater):

(i)  that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA personnel in prescribing the medication or medications at issue, to include the dosages of the medications, and; 

(ii) that the current additional disability of the liver was an event not reasonably foreseeable.

The medical professional should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

